PER CURIAM.
We have for review Grace v. Royal Indemnity Co., 858 So.2d 335 (Fla. 3d DCA 2003), and Ingraham v. Travelers Indemnity Co., 875 So.2d 667 (Fla. 3d DCA 2004), both of which cite to a case that was pending review in this Court (i.e., Inservices, Inc. v. Aguilera, 837 So.2d 464 (Fla. 3d DCA 2002), review granted, 847 So.2d 975 (Fla.2003)). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981). We consolidate Grace and Ingraham for purposes of this opinion.
This Court recently quashed the Third District’s decision in Inservices. See Aguilera v. Inservices, Inc., 905 So.2d 84 (Fla.2005). The Court has thus determined that it should accept jurisdiction in Grace and Ingraham. It is accordingly ordered that the petitions for review in Grace and Ingraham are granted, and those two decisions are quashed and remanded for reconsideration in light of this Court’s decision in Aguilera. No motion for rehearing will be entertained by the Court.
It is so ordered.
PARIENTE, C.J., and ANSTEAD, LEWIS and QUINCE, JJ., concur.
CANTERO, J., concurs in result only.
WELLS and BELL, JJ., dissent.